Order entered October 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01170-CR

                              OYESOLA O. BELLO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F05-71298-M

                                           ORDER
       We GRANT Deputy Court Reporter Janessa Thornell’s September 28, 2015 request for

an extension of time to file the reporter’s record. The reporter’s record shall be due SIXTY

DAYS from the date of this order.

       The clerk’s record has not been filed and is now overdue. We ORDER the Dallas

County District Clerk to file the clerk’s record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Deputy Court Reporter Janessa Thornell, Dallas County District Clerk Felicia

Pitre, and the Dallas County District Clerk, Criminal Records Division.

                                                     /s/   LANA MYERS
                                                           JUSTICE